DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Applicant’s preliminary amendment, filed 18 October 2019, to claims 1-9 are acknowledged by the Examiner.
Claims 1-9 are currently pending and examined below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 November 2019 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 line 1:
Claim 1 lines 1-2: “chosen from an elastic venous retention orthosis and an elastic venous compression orthosis” is suggested to read --selected from the group consisting of an elastic venous retention orthosis and an elastic venous compression orthosis--
Claim 1 line 3: “which it is fitted” is suggested to read --which the orthosis is fitted--
Claim 1 line 4: “the knee” is suggested to read --a knee--
Claim 2 line 1: “Orthosis” is suggested to read --The orthosis--
Claim 2 line 2: "the rear part of the ribbed top” is suggested to read --a rear part of the ribbed top--
Claim 2 line 3: "the rear part of the patient’s calf" is suggested to read --a rear part of the patient’s calf--
Claim 3 line 1: “Orthosis” is suggested to read --The orthosis--
Claim 4 line 1: “Orthosis” is suggested to read --The orthosis--
Claim 5 line 1: “Orthosis” is suggested to read --The orthosis--
Claim 6 line 1: “Orthosis” is suggested to read --The orthosis--
Claim 6 line 2: "the shape" is suggested to read --a shape--
Claim 7 line 1: “Orthosis” is suggested to read --The orthosis--
Claim 8 line 1: “Orthosis” is suggested to read --The orthosis--
Claim 8 line 2: “the general shape" is suggested to read --a general shape--  
Claim 9 line 1: “Orthosis” is suggested to read --The orthosis--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-3, 5, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 10 of copending Application No. 15/388,599 (herein referenced as Slaski ‘599). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed by the claims of Slaski ‘599 (as mapped below). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant application, claim 1 of Slaski ‘599 recites an orthosis chosen from an elastic venous retention orthosis and an elastic venous compression orthosis (an orthosis chosen from a venous support orthosis and an elastic venous compression orthosis, Slaski ‘599 claim 1 lines 1-2), said orthosis being intended to treat a venous disorder of a lower limb of a patient in a service position in which it is fitted on said lower limb (With regards to the functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Slaski ‘599 which is capable of being used as claimed if one so desires to do so; the orthosis of Slaski ‘599 is chosen from an elastic venous retention orthosis and an elastic venous compression orthosis, additionally the orthosis is applied to a lower limb of a patient, so it can be inferred that the orthosis of Slaski ‘599 being intended to treat a venous disorder of a lower limb of a patient in a service position (i.e. when it is worn) in which it is fitted on said lower limb, Slaski ‘599 claim 1), said orthosis extending, in the service position, substantially as far as the knee of said lower limb (With regards to the functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Slaski ‘599 which is capable of being used as claimed if one so desires to do so; the orthosis of Slaski ‘599 is applied to a lower 
	a leg part (leg part, Slaski ‘599 claim 1 line 2),
	a ribbed top (ribbed top, Slaski ‘599 claim 1 line 2) configured to maintain the orthosis in the service position (With regards to the functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Slaski ‘599 which is capable of being used as claimed if one so desires to do so; the ribbed top of Slaski ‘599 has an intermediate part comprising ribs having an intermediate part stitch and a welt which contacts the patient’s limb, and as such would hold the orthosis in place, Slaski ‘599 claim 1 lines 2-12), and
	a tab (welt, Slaski ‘599 claim 1 lines 8-12) fixed on the ribbed top (welt extends from the intermediate part of the ribbed top, Slaski ‘599 claim 1 lines 2-3 and 8-12) in such a way as to be accessible to the patient in the service position (With regards to the functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Slaski ‘599 which is capable of being used as claimed if one so desires to do so; welt of Slaski ‘599 is part of the ribbed top as it is folded over the top part of the orthosis thus creating an opening and comprising an inner band and outer band to secure around the limb of the patient, Slaski ‘599 claim 1 lines 8-12).
Regarding claim 2 of the instant application, claim 1 of Slaski ‘599 recites in which the tab is arranged in the rear part of the ribbed top, in such a way as to be in contact, in the service position, with the rear part of the patient’s calf (With regards to the functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Slaski ‘599 which is capable of being used as claimed if one so desires to do so; the welt of Slaski ‘599 is a folding-over of a neck of the orthosis (i.e. the intermediate part of the ribbed top) which defines 
Regarding claim 3 of the instant application, claim 2 of Slaski ‘599 recites the tab is configured in such a way as to bear elastically on the lower limb in the service position (With regards to the functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Slaski ‘599 which is capable of being used as claimed if one so desires to do so; the welt of Slaski ‘599 is knitted in such a way that on crossing the boundary from the intermediate part to the welt part, the textile pressure remains constant or decreases, Slaski ‘599 claim 2 lines 1-3; as such the welt which apply an elastic textile pressure on the limb of the patient when the elastic orthosis is worn).
Regarding claim 5 of the instant application, claim 2 of Slaski ‘599 recites said tab is knitted in continuity with the ribbed top or is an added-on piece (welt is knitted in such a way that on crossing the boundary from the intermediate part to the welt part, the textile pressure remains constant, Slaski ‘599 claim 2 lines 1-3; as such the Examiner has interpreted the welt being knitted across the boundary from the intermediate part to the welt part as being knitted in continuity with the intermediate part or knitted as an added-on piece across the boundary to the intermediate part).
Regarding claim 5 of the instant application, claim 8 of Slaski ‘599 recites said tab is knitted in continuity with the ribbed top or is an added-on piece (welt is knitted with a body knit 
Regarding claim 9 of the instant application, claim 10 of Slaski ‘599 recites an orthosis being of class I, II, III, or IV according to the ASQUAL system (orthosis of class I, II, III, or IV according to the ASQUAL standard classification system, Slaski ‘599 claim 10 lines 1-2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 line 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As no explicit definition is given and for purposes of compact prosecution the Examiner has defined “said orthosis extending…substantially as far as the knee of said lower limb” as the orthosis being positioned closer to the knee than the ankle or hip of the lower limb of the patient. Claims 2-9 are rejected as being dependent on indefinite parent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0172808 A1 to Slaski.
Regarding claim 1, Slaski discloses an orthosis chosen from an elastic venous retention orthosis and an elastic venous compression orthosis (welted textile orthosis, wherein the orthosis is chosen from a venous support orthosis and an elastic venous compression orthosis, title, abstract, Fig 1, p. [0008]), said orthosis being intended to treat a venous disorder of a lower limb of a patient in a service position in which it is fitted on said lower limb (the orthosis is prescribed for patients with venous disorders of the lower limb, and is fitted and held in position on a lower limb in a service position that provides support to the limb, Fig 1, p. [0001, 0011, 0039-0040]), said orthosis extending, in the service position, substantially as far as the knee of said lower limb (orthosis takes the form of a knee-high EVC sock wherein the ribbed top of the sock reaches just below the knee when the orthosis is worn, p. [0039-0040, 0045, 0051-0054]), and having:
	a leg part (leg part 14, Fig 1, p. [0057, 0059]),
	a ribbed top (ribbed top 16 comprises an intermediate part 18 with ribs 30, Fig 1, p. [0040, 0057, 0060-0061, 0097]) configured to maintain the orthosis in the service position (ribbed top is an extensible band of knitting at the upper end of the orthosis, the function of which is conventionally to hold the orthosis in the service position, p. [0039-0040, 0060-0061]), and

Regarding claim 2, Slaski discloses the invention as applied to claim 1 above. Slaski further discloses in which the tab is arranged in the rear part of the ribbed top, in such a way as to be in contact, in the service position, with the rear part of the patient’s calf (welt 20 extends upward from the intermediate portion 18 of the ribbed top 16, welt 20 comprises an inner band intended to be in contact with the skin of the lower limb of the patient and therefore would come into contact with the rear part of the patient’s calf when worn on the leg, Fig 1, p. [0112, 0115]).
Regarding claim 3, Slaski discloses the invention as applied to claim 2 above. Slaski further discloses in which the tab is configured in such a way as to bear elastically on the lower limb in the service position (welt 20 is made from the same body knit yarns of the intermediate part 18, the textile pressure of welt 20 may have no discontinuity from the intermediate portion and therefore will exert the same amount of pressure and elasticity, Fig 1, p. [0112-0113, 0127, 0131, 0015-0017]).
Regarding claim 5, Slaski discloses the invention as applied to claim 1 above. Slaski further discloses in which said tab is knitted in continuity with the ribbed top or is an added-on piece (welt 20 is formed in the continuity of the intermediate part 18, Figs 4a-b, p. [0115]).
Regarding claim 6, Slaski discloses the invention as applied to claim 5 above. Slaski further discloses in which the added-on piece has the shape of a tongue, a ring or a rod (welt 20 is 
Regarding claim 7, Slaski discloses the invention as applied to claim 1 above. Slaski further discloses in which said tab has an appearance differing from the ribbed top (intermediate part 18 has vertical ribs 30 whereas welt 20 does not have ribs and instead forms a discrete line, additionally intermediate part has a greater height than welt 20, thus welt 20 has a differing appearance from the intermediate portion 18, Fig 1, p. [0097, 0109, 0112, 0133, 0135]).
Regarding claim 8, Slaski discloses the invention as applied to claim 1 above. Slaski further discloses in which the tab is an added-on piece having the general shape of a ring or of a rod (welt 20 is an extension from the intermediate part 18 and therefore can be considered an added-on piece formed in the continuity of the intermediate part 18, and additionally has a part folded over forming a ring around the opening of the orthosis, Figs 1 and 4a-b, p. [0112-0115]).
Regarding claim 9, Slaski discloses the invention as applied to claim 1 above.  Slaski further discloses the orthosis being of class I, II, III, or IV according to the ASQUAL system (orthosis is of class I, II, III, or IV according to the ASQUAL standard classification system, p. [0030], and Slaski ‘808, claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0172808 A1 to Slaski, as applied to claim 1 above.
Regarding claim 4, Slaski discloses the invention as applied to claim 1 above. 
While Slaski further discloses in which said tab has a height less than 1 cm (welt 20 has a height less than 1 cm, p. [0133, 0029], Slaski ‘808 claim 7), and/or a length greater than 1 cm and less than 8 cm (as the limitation recites and/or only one of the height or the length is required by the current claim language, as such the height of the welt 20 is explicitly stated and therefore meets the required limitations), Slaski does not explicitly disclose the range in which said tab has a height greater than 0.5 cm and less than 3 cm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height as disclosed by Slaski to be greater than 0.5cm and less than 3cm (i.e., in the range of 0.5cm-1cm as Slaski ‘808 allows for a height less than 1cm), as a prima facie case of obviousness exists where the claimed ranges or amounts either overlap or are merely close to that of the prior art. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, Applicant provides no evidence of the criticality of the Jn re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3975929
US 20120035510 A1
US 20100100024 A1
US 7076973 B1
US 20050261617 A1
US 20150245951 A1
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082. The examiner can normally be reached Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786